., ,,.,


     I
                      .OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                                   AUSTIN
         GROVER     SELLERS
         ATTORNEYOENERAL


..                              I:

                                                                                           .
            !zr.%6. 8. ‘Sayp
            Dfrector oncl ~x~outivo %crotary
            Teach3r netiremnt    3yatwi of Texas
            war     mrs, sapp:




                              “Joe Xl18 I?onry                        of the %eaoher
                    Retiremnt        qmtom    in                     ated her father
                    and    nothsr,    John   and                      bar benefiolar$oa.




                                                            EeL3ont %mx+t 2.12San.




                   manner: ::o vmw to psy ths tiusbund of Lcora, 3ohn,                         :
                   one-thfra  bf the ac~ouot stona4ng to the qrotlit of
                   Joe Ella ljenry Kelly, deoe6s@d, and divide tha r~-
                   naincler equal!y azmon~tLto ohildrsn OPT2902~ Ikmry.~                   !:
    I




                                “Then, a will vi4S alsoovered.        A ‘cortlfl.ed
            .,            bogy ‘of the will is attached.
                                 %a do not consfdcr this will complete since
                          it said 811 interest   in evcrythinp,    except artloloo
                          listed on the other shoct.     X2. Thrasher, tho attorney,
                          stated that al.1 of tha will oould not Lo filed because
        .                 of the languafa used.    i&1$' 8 POl'tiOll Of tk  aill   iS
                          pTOb8tt3d.  This nil.1 vws probated August 27., 1844 and
                          Dora Alioa Kanry nhcmbo was made the administrator.
                      .
                               9!he amcuut atandlnp to the oredit         of foe   ~116
                          Denry :l013.y, deooasod is $25G.G9.
                 II
                               “zhat    d2sposI.tfon   shall   I mke of this   case?"
                           You hsve prsvicualy    been adv&od by this Uepartxent
                in.opinS.on Eo. O-2048 thst in oases where the accwxmlatod con-
                tributions   42x1 des@ated   in tho Teacher ???etlreimnt Syston to
                be paid to 8 third party the sam should be so paid regardless
                of the fsct thst in 4 subsequent ~111 the deceasad loft all of’
                her property,    both real, personal -end nfxood, to somono else.
            I


                        You iwo acoordln@y       advisad..that   ths amount in the
            account of the deceased tcaoher ambbor should be.psid               to her
            desi~atod     beneficiaries   on Pilo v:ith the Taaohsr T!etfrsmnt
            Bystml.    Tn this case the zenber designated,          ,*John and looxa
            Henry, father and aother’?, aa her benifiaiarias            to rooeivo
            this fund in tho avant of her doath before rutlrenmnt.                Under
            this type ol desienati~on Y.%iwst assw~c that the mnber ln-
            tsnd.ea to leave one half to caoh of hor pareuts.             There boinc
            no provisions     for the d.isposition    of a psrenti’s share in case
            of the death of one of thez, tho designation            us to themthor
            fails, since ahe pradooeased the tnarnber. The designation
            atonds as tc tha father nho was, living at the tim of the
            death of the n&bnbor, 110 is, therefore,         entitled    to one   half
            oft the funds in the amount of the nczbnbar, Joe E1l.a henry
            Xelly,  BCC4434d.

                                     to the remixing    on0 halP tharo is no hamd

I
                               A6
            , bamfioiarg            slnca tha designation   to tho moth,or has failed.


                                                                     ,
            .Artfcle    2922%$ subsection   (6) oonoarnSng t.he
disposition      or tecchors’ retlrotiont   funds, provides in
pert as followa:

              ‘t . d .~ Should G member die before ratire-
        mant, the. amount of his occuxulataa     oontributions
        stendine to tha orcdlt    of ble ifldiviaua3. uooount
        eholl. be paid as provided by the laws of descent
   ..   end distribution    of Tex3s unless he has directed
        the account to be paid otherwise . . . .* ’
             Fhlle XG hove ke3.d that a Canoral will ‘suoh as the
 one here involved,    vi511 not oserete to chanpo tbc bewficiary
was deolenstsd    on the form furnished by the Toaoher !lotir&ont
 Sjetem, ::e have also held that such a w:ll is a sufficient
 designation   v:here the member hus failed to nar% a beneficiary
 on the form yrovided bytho      System.      (See this department’s
 opinions $?~a. O-2043 and O-2907).      ‘i’hhe mva  vjuuld be true
where, as hero, the doceaood~membor has designetod t;wo~~~b~&ne-~~    -,
,fioiarioa   on the form $rovided by the Qstom sad the dkeig+        “,
 nation as to one of them has faklod by raason of the. de~ath
.of one of the beneficiaries     prior to the death of the me&-
 her .                                     ,_,

            You em theror'oro advised that the'xomainlng   one
half  should be paid to Dora Alica Eenrg Rhazbo, Adfzlnistratrlx
and sole benefioiarg  of the will of Joe EZlu Eenry .flelly, de-
ceased.
               !?a will no% here attempt a disoussion      OX' the gues-
  tioa of the cox~lotnass      of the will rolsed by the seventh,
  paragraph ,of your letter.      .:e have carefully~ exa.mlned the
  certified    ooppies of the will. and Lottore of Administration
  txlbmltted   with your request.     In addition to this ke have
  also orumined 811 of the parers on file        In the office    of
  the County Clerk of Travis County in cause Do. 11,190,
~styled, Estst.c of .3oo Ella Henry holly,       deceased.     Our
: lnvestication     rovec’ls that this vfl.11 was edzittod   to pro-
  bate over the aontest of Uoc63sed~s.husband.         ,:Tho oourt
.




        enterixi its order admitting, the will to probate to pihich
        the hucL6nd duly excepted a’nd tiled notice of appeal.     Ko
        eppeal was pwfoctod   and the tin8  has lon,g siaoo expired,
                    Undsr those fnats w8 .m,uatasmme that the co.%-
        pletness of the ~111 was lit&ted      in the above nuxberod
        sod entitled   oause and that for our purpose the will is
        valid.
    :
                    Xo are herewith

                                            Vexy truly   yak




                                                  Ben5amFn?~oodall
           .                                               Assistsnt




        I?I!BD:28
        Encl.
                           :